Title: To George Washington from the Board of War, 14 June 1779
From: Board of War
To: Washington, George


        
          Sir
          War-Office [Philadelphia]June 14. 1779 6 o’clock P.M.
        
        The inclosed is a copy of a letter we have just dispatched to Lt Colo. White. We thought if these suspicions were well founded that it was of consequence your Excellency should be made acquainted with the facts; & they might coincide with other circumstances which may fall

within your immediate knowledge. If any satisfactory intelligence should be recd it shall be forwarded without delay. We have the honour to be your Excellency’s most obedt servants.
        
          By order of the boardTim. Pickering
        
      